Citation Nr: 1627339	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  00-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound to the left leg with fracture of the lateral plateau of the left tibia, status post arthrotomy.   

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased (compensable) rating for left ear hearing loss prior to March 18, 2010.

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, from March 18, 2010.

5.  Entitlement to service connection for a right knee disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant,  his spouse, J.M., and N.C.   


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He has been awarded the Combat Infantryman Badge. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 1999 rating decision in which the RO, inter alia, denied the increased rating claims for residuals of a shell fragment wound to the left leg with fracture of the lateral plateau of the left tibia, status post arthrotomy and left ear hearing loss.  In this  rating decision, the AOJ  also granted service connection for PTSD and assigned an initial 10 percent rating, effective June 24, 1998.  The Veteran filed a notice of disagreement (NOD) with the initial rating assigned for PTSD, as well as the increased ratings denied  in April 2000.  The RO issued a statement of the case (SOC) in August 2000 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2000.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a May 2001 rating decision, the agency of original jurisdiction (AOJ) partially granted the Veteran's claim for a higher rating for PTSD, assigning a 50 percent rating, effective June 24, 1998.  In a January 2011 rating decision, the AOJ essentially granted service connection for bilateral hearing loss and assigned a 10 percent rating for bilateral hearing loss,  effective March 18, 2010.  As the Veteran was not granted the full benefit sought, the claims for higher ratings for PTSD and for hearing loss remain before the Board (as reflected on the title page).  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

In June 2003, the Board denied the claims for a higher rating for PTSD and increased ratings for residuals of a shell fragment wound of the left leg, status post arthrotomy and left ear hearing loss.  The Veteran appealed the Board's June 2003 denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2004, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's June 2003 decision and remanding the claims to the Board for further proceedings consistent with the JMR.      

In August 2004, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, consistent with the JMR.  After accomplishing the requested action, the AMC continued to deny the Veteran's claims (as reflected in the March 2010 and August 2011 supplemental statements of the case (SSOCs)), and returned these matters to the Board for further appellate consideration.  

In December 2011, the Board again remanded the claims on appeal to the RO, via the AMC.

In July 2014, the Veteran, his wife, J.M., and N.C. testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

Following the hearing, the Veteran submitted additional evidence, specifically a series of radiographic images, without a waiver of initial AOJ consideration.   See 38 C.F.R. § 20.1304 (2015).  Notably, however, this evidence is not relevant to any claim herein decided .   

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decisions on the claims for higher ratings for PTSD, residuals for a shell fragment wound on the left leg with fracture of the lateral plateau of the left tibia, status post arthrotomy and  hearing loss  are set forth below.  The remaining claim for service connection for a right knee disorder is addressed in the remand following the order; this matter is being remanded to the RO.    VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran's residuals of a shell fragment wound to the left leg with fracture to the left tibia, status post arthrotomy, have manifested as subjective complaints of  limitation of motion, pain, stiffness, and weakness; range of motion has been limited to 110 degrees, at worst, on flexion and zero degree on extension. but, there is no evidence of  instability or subluxation, locking, effusion, or ankylosis; and; no i involvement of impairment of the tibia or fibula, genu recurvatum, or dislocation or removal of the semilunar cartilage; and no  objective evidence of muscle atrophy, muscle/tendon injury, or any associated functional impairment.  

3.  The Veteran's residuals of a shell fragment wound to the left leg have not been shown involve additional impairment for which a rating under any different or additional diagnostic code(s), to include muscle injury, is assignable.

4.  Since the June 24, 1998 effective date of the award of service connection, the Veteran's psychiatric symptoms have included sleep impairment, nightmares, flashbacks,  hypervigilance, and depressed mood; collectively, these symptoms of the type and extent, and frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with reduced reliability and productivity.   

5.  Prior to March 18, 2010, audiometric testing revealed no worse than Level VII hearing acuity in the left ear; the nonservice-connected right ear was designated as Level I.  

6.  Since March 18, 2010, audiometric testing has revealed no worse than Level VII hearing acuity in the left ear and Level II hearing acuity in the now service-connected right ear.  

7.  None of the disabilities at issue has been shown to be so exceptional or unusual to render the schedular criteria for evaluating the disability inadequate, and no claim of unemployability due to one or more of these disabilities has been raised.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a shell fragment wound to the left leg with fracture to the left tibia, status post arthrotomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) 4.7, 4.14, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5003, 5010, 5301-5323 (2015).

2.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an increased (compensable) rating for left ear hearing loss, prior to March 18, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The criteria for a rating in excess of 10 percent for bilateral hearing loss from March 18, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.   

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339  (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Post rating August 2004 and June 2010 letters provided such notice with regard to the Veteran's current claims.  The August 2004 and June 2010 letters set forth what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letters also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  

Although the August 2004 and June 2010 letters were provided post rating, under these circumstances of this case, the Veteran is not shown to be prejudiced by the timing of such letters. Notably, neither the Veteran nor his representative has alleged prejudice from any notice content or timing deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations as well as the Veteran's private and VA treatment records.  Also of record and considered in connection with the appeal are the RO and Board hearing transcripts, as well as the various written statements provided bythe Veteran and on his behalf.    
The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during an October 2000 RO hearing, as well as a July 2014 Board hearing.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the provisions of 38 C.F.R. § 3.103 and that the hearings were legally sufficient. 

Here, during the October 2000 RO hearing and the July 2014 hearing, the RO hearing officer and the undersigned, respectively, enumerated the issues on appeal, to include the matters of higher ratings for residuals of a shell fragment wound to the left leg, PTSD, and hearing loss.  Also, testimony was elicited from the Veteran regarding the nature and severity of his symptoms and medical treatment.  Although the submission of specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as  Additional, pertinent evidence was added to the record pursuant to subsequent remands .  Notably, neither the Veteran nor his representative has alleged that there was in deficiency in the conduct of either hearing.  The Board also finds that there has been substantial compliance with the prior remands, to include with respect to having the Veteran examined, and obtaining outstanding treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required).  In addition, the Board's August 2004 remand instructed that the Veteran be provided with the VCAA's notice requirements pertinent to his claims on appeal.  As noted, such was completed in the August 2004 and June 2010 letters.   Notably, the Veteran has expressed an unwillingness to report to any further VA examinations in connection with these claims.  The Board finds that the examination reports, along with the treatment records, and lay statements of record provide adequate evidence for evaluation of each higher rating claim on appeal; hence, no further action on any claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these  claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that y, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, supra. .  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Residuals of a Shell Fragment Wound to the Left Leg 

The Veteran generally contends that the severity of his residuals of a shell fragment wound to the left leg with fracture of the left tibia, status post arthrotomy, warrants a higher rating.  During the July 2014 Board hearing, the Veteran has argued that he suffered from pain and limitation of motion as to his left leg.  
Historically, the Veteran was  assigned 10 percent rating for residuals of a shell fragment wound to the left leg with fracture to the left tibia, status post arthrotomy, under Diagnostic Code 5010, effective December 13, 1967.  The Board notes that, consistent with the March 2004 JMR, the Board remanded the instant claim in August 2004 to assess whether a separate evaluation for a muscle injury was warranted. 

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-here, for the left knee, Diagnostic Codes 5260 and 5261.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint (such as the knee) or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 0 percent (noncompensable) disability rating is assigned for flexion limited to 60 degrees, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, separate ratings may be assigned under Diagnostic Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704  (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a non-compensable rating under Diagnostic Codes 5260 or 5261, a separate rating could be assigned if there was evidence of a full range of motion 'inhibited by pain.'  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Also, VA's General Counsel has directed that separate ratings may be assigned if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

As for ratings for disabilities resulting from muscle injuries, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 20 percent rating, and a severe muscle injury warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Codes 5301-5323.  The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68.   

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

Following a review of the relevant evidence of record, to include VA treatment records dated through November 2013, private treatment records, the Veteran's own statements and additional lay statements made on behalf of the Veteran, and VA examination reports dated in September 1998, December 2000, and September 2004, the Board concludes that a rating in excess of 10 percent is not warranted for residuals of a shell fragment wound to the left leg with fracture to the left tibia, status post arthrotomy.   

The report of a September 1998 VA contract examination reflects the Veteran's report of sustaining a wound to the left leg from a landmine during his service and that he underwent arthrotomy after a diagnosis of a fracture of the lateral left tibial plateau.  The examiner noted the Veteran's complaints of pain as to the left leg, to include weakness, stiffness, and cramps.  The Veteran also reported flare-ups of pain, which was not aggravated by any particular physical activity and that he could not climb the stairs and other physical activities requiring bending of the knees.  The examiner noted that the Veteran worked as a salesman for the past 25 years, at least eight hours a day and five days a week.  While the Veteran's left leg pain "bother[ed] him a lot in his job as a salesman," he reported that he had to work with the pain.  

On physical examination, the examiner observed a normal gait.  Range of motion of the left knee was to 140 degrees on  flexion, with no pain or ankylosis, and to zero degrees on  extension without pain or finding of ankylosis.  X-ray examination of the left knee revealed osteoarthritis with degenerative joint disease involving the lateral and patella-femoral compartments but no acute fractures.  The examiner opined that while the Veteran had complaints of pain on prolonged walking or standing, especially as to the left knee, the Veteran had continued to work as a salesman for 25 years, doing the same job notwithstanding his complaints of left leg pain.   The examiner noted that there was a surgical scar associated with an arthrotomy and a mild crepitus on flexion of the left knee joint.      

A December 2000 VA examination report documents  the Veteran's complaints of pain, weakness, stiffness, recurrent subluxation, swelling, instability, and fatigability of the left knee.  The Veteran reported that the left knee symptoms occurred on daily basis with intermittent flare-ups of pain, causing difficulty walking, lifting, and bending, and that such flare-ups were preceded by any physical activities requiring the use of the left knee.  The examiner noted that the Veteran did not use a brace or cane for ambulation and that he was able to brush his teeth, dress himself, shower, walk, and drive a car, although he had difficulty shopping, taking out the trash, and climbing the stairs.  The examiner also noted that the Veteran had been working as a salesman for the past 25 years.  

Musculoskeletal examination of the knees revealed no evidence of heat, redness, swelling, effusion, abnormal movement, instability, laxity, or weakness.  Range of motion of the left knee was to 135 degrees on active flexion, with pain at 135 degrees and at zero degrees on extension.  The examiner noted that the Veteran's left knee joint was limited by pain, which had a "major functional impact" on the Veteran.  The examiner found that McMurray and drawer tests were within normal limits as to both knees.  The Veteran's gait was observed to be "[r]elatively normal."  On neurological examination, the Veteran's motor strength as to lower extremities was found to be within normal limits.  Deep tendon reflexes were "2+" as to both knees.  The examiner identified a "pale-appearing, curvilinear scar" measuring 2.5 centimeters on the mid to lateral aspect of the left knee.  No tenderness to palpation, elevation, depression, underlying tissue loss, limitation of function, edema, or keloid formation were found associated with the noted scar.  There was minimal disfigurement associated with the scar.   The examiner opined that there was "no evidence of significant muscle or tendon injury to the left knee" and "no evidence of muscle atrophy noted in the lower extremities."   

X-ray examination findings from December 2000 revealed mild degenerative arthritis of the left knee and minimal degenerative changes of the left patellofemoral joint.  While the examiner noted formation of small osteophytes at the margins of the medial and lateral condyles, as well as the intercondylar eminence of the left tibia, no significant narrowing of articular space of the left knee joint was observed.  The examiner found no other significant abnormality.  No fracture or dislocation was found.  

The report of a September 2004 VA examination reflects the Veteran's reports of  flare-ups and pain associated with ambulation and at rest, as well as chronic swelling, "clicking and cracking" in his left knee.  The Veteran also reported "several falls aggravated by walking up stairs and inclines."   Physical examination of the knees revealed antalgic gait without the use of knee braces or ambulatory aids.  A surgical scar under the left patella was noted, measured at 14 centimeters, although no hypertrophic bone formation, erythema, ecchymosis, effusions, masses, or edema were noted.  The examiner found normal alignment as to knees.  No patellar subluxation was found.  While the examiner noted "left quadriceps atrophy," the examiner found that there was "no loss of muscle (secondary to shell fragment wound) or evidence of tendon damage)" associated with the shell fragment wound.  Further, muscle strength of the lower extremities was found to be "5/5" and deep tendon reflexes were found to be "2+/2+" as to patella and Achilles tendon.  Further, there were no sensory changes to light touch and pinprick, and distal pulses were found to be "2+/2+" bilaterally.  While tenderness on palpation of the left inferior knee was noted, there was no medial or lateral joint line tenderness nor tenderness or deformities of the popliteal fossas.  

Range of motion testing as to knees during the September 2004 VA examination found the Veteran's active and passive extension and flexion to be "0-120/0-135 degrees bilaterally, where 0-140 degrees is normal."  The examiner observed that the Veteran was able to repetitively flex and extend his left knee eight times.  The examiner noted that as to the left knee, pain had a major functional impact, to include fatigue after repetitive flexion and extension of the left knee.  No weakness, gross incoordination, or awkward/excess motion was observed.  No ankylosis in the knees was found.  Findings were negative as to varus/valgus stress tests, McMurray's, Lachman's, Drawer's Sign, and Bulge Sign for joint effusion.  Peripheral nerves exam revealed no diminished sensation to light touch and pinprick over the left anterior thigh and medial leg/foot.  There were negative findings as to Waddel's Sign, Lasegue Sign, and Patrick-Faber test.  On X-ray examination, the Veteran's knees presented normal alignment of the knee joints and no acute fracture.  Mild osteophytes and medial compartment osteoarthritis were present, but no suprapatellar effusions were present.  The examiner provided a diagnosis of status post shell fragment injury to the left leg and knee, with fracture of the lateral plateau.  The examiner opined that the Veteran's gait changed after the 1967 traumatic fracture of the left tibia after a land mine explosion, which progressively developed chronic pain in his knees with possibility of ascending or descending articular degeneration, to include degenerative joint disease of the knees.  

A February 2006 VA treatment note reflects that the Veteran complained of left knee pain and that his range of motion as to the left knee was measured from zero degree to 110 degrees.   Strength was assessed  as "5/5" and motor control was found to be normal.  

A July 2006 VA treatment note indicates that the Veteran complained of left knee pain and swelling.  Range of motion as to the knee was measured to be from zero degree to 130 degrees.  

A July 2010 VA examination report as to the spine reflects that the Veteran performed left knee flexion rated as "5" during a detailed motor examination and also noted that the muscle tone was normal.  Further, no muscle atrophy was present.  

A July 2010 VA treatment note indicates that the Veteran is "stable" and "able to walk unlimited distance and perform his job as a salesman, which involves a lot of ambulating."  While mild swelling was found, the treating physician noted that the Veteran ambulated well without antalgic gait.  Further, a "small car at the left knee due to old surgery" was noted.  There was no evidence of edema or abnormalities as to extremities at the time of the treatment.  

During the July 2014 hearing, the Veteran testified that he collapsed "a number of times" when his left knee gave out.  He further testified that he experienced "severe cramps" on daily basis.  He reported having fallen a few months ago, landing on his elbow and his belief that the fall was caused because of his leg gave out.  The Veteran reported that he had limited motion in his left leg, to include weakness, and inability to walk for a prolonged period of time

Considering the pertinent facts in light of Diagnostic Code 5010, the Board finds that a rating in excess of 10 percent for residuals of a shell fragment wound to the left leg with fracture to the left tibia is not warranted at any time pertinent to this appeal.   

As noted, under DC 5010, traumatic arthritis is rated as degenerative arthritis under code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-here, for the knee, Diagnostic Codes 5260 and 5261.  

With respect to Diagnostic Code 5260, a rating of 10 percent requires limitation of flexion to 45 degrees, a 20 percent rating requires a finding of flexion limited to 30 degrees, and a rating of 30 percent requires limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,900 (2004).

The above-cited evidence reflects that the Veteran's residuals of a shell fragment wound to the left leg with left tibia fracture have  manifested aa reduced range of motion with flexion, at worst, at 110 degrees ( see February 2006 VA treatment note), and extension, at worst at zero degree with flare-ups of pain, weakness, stiffness, swelling, and fatigability and interference with climbing the stairs and prolonged walking (see September 2004 VA examination report).  There is no lay or medical indication that his left knee disorder, has been so disabling-to include during flare-ups or on repetitive-use testing-as  result in flexion limited to 45 degrees (so as to warrant even the minimum, compensable rating under Diagnostic Code 5260) or extension limited to more than 5 degrees (so as to warrant a minimum, compensable rating under Diagnostic Code 5261).  As such, even with consideration of functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45, to include during flare-ups and with repeated use, the record presents no basis for the assignment of increased rating for the left knee under Diagnostic Codes 5260 or 5261.  See DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. 7; Mitchell, 25 Vet. App. 32.   

The above-cited evidence clearly does not reflect compensably limited flexion or extension at any pertinent point to warrant a compensable rating under Diagnostic Code 5260 or 5261.  However, considering the lay and medical evidence of record indicating painful motion, as well as other associated functional impairment, the RO appropriately assigned a 10 percent rating for the Veteran's residuals of a shell fragment wound to the left knee with left tibia fracture under Diagnostic Code 5010. This is consistent with the intention of the rating schedule to recognize that painful motion due to healed injury is productive of disability entitled to at least the minimal, compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).

Thus, the assigned rating contemplates functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. 7.  However, no higher rating is assignable on this basis.   Although the Veteran was reportedly unable to accomplish repetitive use testing due to pain during the motion recent examination, neither that examiner, no any other medical professional, has indicated that the pain and associated functional impairment due to left knee disorder have ever been so disabling as to warrant at least the next higher rating under either 5260 or 5261.  Moreover, Diagnostic Code 5003 only authorizes assignment of a 10 percent rating for painful, albeit noncompensably-limited motion of a major joint (the knee). 

The Board also finds that a separate rating under Diagnostic Code 5257 , for "other impairment" of the knee, such as recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a . The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

While the Veteran reported instability and giving way as to his left knee during his December 2000 VA examination and July 2014 Board hearing, such subjective complaints are not supported by objective evidence and findings.  The December 2000 VA examiner specifically found that musculoskeletal examination of the knees revealed no evidence of instability, laxity, or weakness.   The September 2004 VA examiner observed that no patellar subluxation was found.  While the Veteran is certainly competent to report such symptoms (see, e.g., Charles v. Principi, 16 Vet. App. 370   (2002)), it is noteworthy that VA examiners have noted that instability tests were normal, and the Veteran's reports of giving way were not supported by positive instability tests.  On this record, the Board finds that the collective evidence indicates that a separate or higher rating under Diagnostic Code 5257 is not warranted.  

The Board has also considered whether any higher rating for the Veteran's residuals of a shell fragment wound to the left knee with left tibia fracture is warranted under any other potentially applicable diagnostic code for evaluating musculoskeletal knee disability.  However, absent any evidence of ankylosis, dislocated or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the left knee under Diagnostic Code 5256, 5257, 5258, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.

Moreover, the Veteran's left knee disability is not shown to involve any other factor(s) that would warrant a rating of the disability under any other provision(s) of VA's rating schedule.  

As for post-surgical scarring, the December 2000 VA examiner observed that the Veteran had a scar measuring 2.5 centimeters on the mid to lateral aspect of the left knee.  There was no tenderness to palpation, elevation, depression, underlying tissue loss, limitation of function, edema, or keloid formation associated with the scar.  Further, while the September 2004 VA examiner observed a surgical scar under the left patella, no hypertrophic bone formation, effusions, masses, or edema was noted.  Based on the evidence of record of the Veteran's scar, the Board finds that a compensable rating for the left knee scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7802. 

The Board has also considered whether a separate rating for the Veteran's residuals of a shell fragment wound to the left knee with left tibia fracture is warranted under the diagnostic codes for disabilities resulting from muscle injuries.  38 C.F.R. § 4.73, Diagnostic Codes 5301-5323.   Based on the foregoing, the Board finds that a separate rating for a muscle injury is not warranted at any time pertinent to the current claim on appeal.  

The December 2000 VA examiner found that there was "no evidence of significant muscle or tendon injury to the left knee" and "no evidence of muscle atrophy noted in the lower extremities."  The September 2004 VA examiner found that based on examination of the Veteran and review of the clinical records, there was no muscle loss or evidence of tendon damage.  While the September 2004 VA examiner noted the "left quadriceps atrophy," found in the March 1968 VA examination report, the examiner observed that the Veteran's left knee did not manifest "loss of muscle (secondary to shell fragment wound) or evidence of tendon damage.  Further, the September 2004 VA examiner noted that muscle strength of the lower extremities was found to be "5/5."  The July 2010 VA treating physician found that the Veteran's muscle tone was normal and that there was no muscle atrophy.  As the objective evidence has not shown a muscle injury to his left knee or functional impairments therefrom, the Board finds that a separate rating for a muscle injury is not warranted.  

In assessing the severity of the left knee disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470   (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.
B.  PTSD

The RO assigned the initial, 50 percent rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5 does not use the multi-axial system; thus, there is no Axis V and the GAF has been eliminated.  The DSM-5 applies to claims certified to the Board after August 4, 2014.  See Fed. Reg. 45,093 (Aug. 4, 2014)].

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that an initial rating in excess of 50 percent is not warranted for the Veteran's PTSD at any point since the June 1998 effective date of the award of service connection. 

Pertinent evidence includes contemporaneous VA treatment records dated through November 2013, reports of  VA examinations in  September 1998, November 2000, and September 2004; , and oral and written statements from the Veteran, a his wife and  a friend.  

A September 1998 VA psychiatric examination report reflects the Veteran's complaints of intermittent nightmares and flashbacks.  The Veteran stated that most of his social friend were "combat friends from Vietnam" and that he was currently working as a sales representative, selling recognition awards to companies for the past 40 years.  The examiner found that the Veteran's concentration and memory were fair and that he had no suicidal ideation.  During mental status examination, the examiner found no evidence of delusions or hallucinations.  No suicidal or homicidal thoughts or plans were found.  His ability to maintain personal hygiene was fair and he was oriented as to person, place, and time.  There was no evidence of severe memory loss or obsessive or ritualistic behavior.  The Veteran showed no signs of panic attacks and his mood was mildly depressed and anxious, although not to a severe degree.  The Veteran's reported sleep disturbances were not severe.  The examiner opined that social and occupational impairment was not severe due to PTSD and that he could continue his employment as a sales representative.  The examiner assigned a GAF score of 70.    

During the October 2000 RO hearing before a hearing officer, the Veteran testified that he suffered from sleep impairment due to his PTSD and that such affected his job performance as a sales representative because of poor sleep quality.  He testified as to issues with memory, including names of his clients.  The Veteran stated that while he did not have social friends, he attended meetings for veterans who served in Vietnam and that he interacted mostly with Vietnam veterans.  He stated that he attended a church.  Further, he testified that he had a relationship with his wife and children, but that he engaged in little activities with his children.  He also testified that he attended movies, although he had to sit in the back due to his fear of an attack from his behind.  He stated that he went on vacations with his family. Further, the Veteran reported that he had verbal confrontations with others.  

A November 2000 VA examination report indicates the Veteran's report that he is "extremely hypervigilant" and that he was careful to lock all the doors and windows.  The Veteran also reported sleep impairment, to include difficulty falling asleep.  The examiner noted the Veteran's report of intrusive memories, flashbacks, hyperactivity, increased startle response, and depression.  Further, the Veteran noted that he had "no close friends" and that he did not "feel like he gets close to anyone."  Additionally, the Veteran stated that he always worried about his family being hurt.  The Veteran further stated that he had trouble recalling names and conversations with his family, as well as in his work.  The examiner noted the Veteran's report of "occasional, fleeting thoughts of suicide that have been increasing somewhat lately" and that he "sometimes [thought of] different plans," such as using a gun.  However, the examiner noted that the Veteran had "no current intent of harming himself."  The Veteran had no problem controlling his impulse, and no inappropriate behavior was noted.  No obsessive or ritualistic behavior was found by the examiner.  The examiner noted that the Veteran was working in computer sales.  Further, the examiner noted that the Veteran denied hobbies and that he did not "go out alone" because there was 'no reason to go out.'  The Veteran reported getting along "fair with people."  

On mental status examination, the examiner found the Veteran to be neatly and casually groomed with good eye contact and fair interpersonal contact.  He was found to be generally cooperative.  While the Veteran appeared to be somewhat anxious and mildly hypervigilant, the Veteran was found to be genuine and truthful.  The examiner found that there was "no evidence of exaggeration or manipulation."  As for thought process and content, the examiner found that the Veteran had difficulty organizing his thoughts, although there was no "tangentiality or loosening of associations."  Further, the Veteran was found to be relevant and not delusional without any "bizarre or psychotic thought content."  While the examiner noted that the Veteran did report "intermittent suicidal thinking," there was no homicidal or paranoid ideation.  No hallucinations were reported.  The Veteran's mood was found to be neutral and affect was serious.   With regard to his memory, the examiner noted that the Veteran was able to recall three items immediately, two items after five minutes without hints, and three items after five minutes with hints.  Insight and judgment appeared to be fair.  The examiner assigned a GAF score of 52 and opined that the Veteran was "between moderately and severely impaired."   Further, the examiner opined that the Veteran appeared to be credible and that he also suffered from major depression.   

A November 2003 VA treatment note found no suicidal or homicidal ideation.  

A September 2004 VA examination report documents the Veteran's report that he has suffered from severe nightmares and flashbacks several times a week since his separation from his service.  The Veteran was noted to be working as a salesman, "selling awards to companies" throughout most of his life.  The Veteran reported that in addition to recurrent flashbacks and nightmares, he had difficulty falling asleep and experienced night sweats.  Socially, the Veteran reported being withdrawn and that he had little romantic relations with his wife.  The Veteran also reported being nervous and hypervigilant, depressed, and forgetful.  Further, he reported that he had to check his windows and doors several times at night and that he was afraid that he may use his loaded gun at home during one of his flashbacks.  

On mental status examination, the examiner observed that the Veteran was casually dressed, although unshaven and exhibited poor grooming habits.  Based on his observation, the examiner found that the Veteran's ability to "maintain minimal personal hygiene appeared to be somewhat impaired, as he was not well-groomed and unshaven at the time of this examination."  The Veteran was calm and cooperative throughout the examination, as well as alert and oriented as to time, place, and person.   The examiner found that the Veteran's recent and past memory was grossly intact.  The Veteran had good eye contact and interaction with the examiner and that the Veteran's behavior was appropriate.  The examiner noted that the Veteran expressed "some vague suicidal ideation" and that he "admitted to taking several overdoses several times, but none severe enough to cause him to come to anyone's attention medically or otherwise."  The examiner found that the Veteran had "no plans or intent to harm himself currently."  While the Veteran denied any hallucinations or delusions, or any other unusual thoughts, the examiner found that "there was some evidence of some obsessive or ritualistic behavior, in which he checks locks and windows several times at night before going to sleep."  The flow of speech was found to be normal, logical, and easy to understand.  The examiner found no evidence of panic attacks that would interfere with the Veteran's ability to function in his daily life and no impairment in his impulse control that would affect his motivation or mood.  Also noted was severe sleep impairment.  The examiner assessed the Veteran's PTSD as  "moderate to severe," assigning GAF score of 50.  The examiner further commented that the Veteran had recurrent intrusive thinking, avoidance, numbing, and heightened physiological arousal and that the frequency and severity associated with difficulties in social context were "quite substantial, occurring many times during the week."       

A January 2008 VA contract social worker's note reflects that the Veteran expressed suicidal thoughts, although the social worker noted that the Veteran denied plans or past attempts.  The contract social worker also noted that the Veteran experienced flashbacks, avoidance, and being on guard.  

A December 2009 VA treatment note reflects that the Veteran denied suicidal ideation or homicidal ideation.  The Veteran also denied suicidal attempts.  "Social/Family Support" was found to be suicide protective factors.  The Veteran's thought process was found to be normal and coherent, with good judgment and memory intact.  No perceptual disturbance, such as hallucinations was present.  During mental status examination, the treating psychiatrist found the Veteran's appearance to be cooperative and reasonable and his speech to be normal.  The treating psychiatrist noted that the Veteran was working and that "no financial problems" were present.  The psychiatrist noted that the Veteran received a bachelor's degree from Cal State University and a master's degree from Pepperdine University.     

A June 2010 VA treatment note indicates the Veteran's reported symptoms of chronic sleep disturbances, hypervigilance, frustration, and anger at others.  

A September 2010 VA treatment note indicates ongoing sleep disturbance, to include nightmares related to his service in Vietnam.  The treating physician noted that the Veteran "maintain[ed] nightly rituals for ensuring safety plan for home/self."  Also noted was the Veterans "dedication to work and future plans to secure more work," as well as "some thoughts of having vacation time."  During mental status examination, the Veteran was found to be clean and well groomed, with congruent affect and denial of thoughts of harm to self and others.  

A January 2011 VA treatment note reflects the Veteran's reports of increased nightmares and anxiety, as well as ongoing difficulties with his short term memory.  The Veteran denied thoughts of harm to self or others.  Mental status examination found the Veteran to be alert and oriented with clear speech, although he was moderately anxious.  His affect was congruent with mood.  Further, the Veteran reported that he had "active business" and was "engaged" in "work and home life."  There were no reports or observations of hallucinations or delusions.  The treating physician noted that the Veteran appeared to be motivated for ongoing improvement.    

A March 2011 VA treatment note reflects that Veteran's symptoms of sleep disturbances with intermittent nightmares.  The VA clinical nurse specialist found that the Veteran "maintain[ed] positive relationships with spouse and dependent adult son" and that he sought additional stress relief from "massage/body work."   On mental status examination, the Veteran denied thoughts of harming himself or others, although he reported ongoing difficulty with short term and long term memory.  His affect was found to be congruent and he was observed to be dressed in business attire.  Further, the clinical nurse specialist found that the Veteran maintained "strong social support system with spouse and son" and that he gained "extra strength" from his religion.  

A September 2013 VA treatment note indicates that the Veteran denied current suicidal or homicidal thought, intent, plan, or means.  In addition, the Veteran "cited family and faith as protective factors."  His thought processes were found to be connected, relevant, and appropriate.  There was no evidence of hallucinations, delusions, or ideas.  Judgment was adequate, comprehension was intact, although he had occasional trouble understanding instructions given during testing.  

An October 2013 VA treatment note indicates that the Veteran was not suicidal nor depressed and that he reported having "good energy" after working out.  

A November 2013 VA treatment note reflects that the Veteran denied suicidal ideation or attempts, although he reported having had urges to "harm others but has never acted on these and has no plan to do so today."  The Veteran reported memory problems.  The treating physician noted that the Veteran still had his own business.  

During the July 2014 Board hearing, the Veteran testified that he thought about hurting himself or others but that he kept the thoughts to himself, stating that he was "not going to go ahead and kill anybody or anything like that."  He reported that he found that he had been suffering from "severe depression" and "severe anxiety" and that he was taking medication for his PTSD symptoms.  The Veteran testified that he had sleep disturbances.  The Veteran's spouse testified that she observed "frequent panic attacks" and that they have been together for 40 years, although they currently live in separate rooms within the house.  The Veteran's spouse further testified that every morning, the Veteran was "in and out of the shower may be two or three times."  When asked whether the Veteran exhibited obsessive, ritualistic behaviors, his spouse responded, "no."  The Veteran's spouse also testified that in terms of personal hygiene, the Veteran was "very conscientious about that" and that every morning, the Veteran "shower[ed] first thing [and] dress[ed]."  She testified that socially, the Veteran was withdrawn so that he did not see his immediate family much due to constant arguments and because it was "difficult to be around" the Veteran sometimes.  The Veteran's friend, J.M., testified that he observed the Veteran's aggressiveness while he was driving.  



At the outset, the Board notes that, although the November 2000 VA examiner diagnosed the Veteran with major depression, the examiner did not differentiate between the Veteran's symptoms due to PTSD and those due to depression.  The Board notes that other contemporaneous evidence of record did not make such a distinction.  As such, the Board will resolve reasonable doubt in the Veteran's favor in evaluating his PTSD based on consideration of all psychiatric symptoms/impairment.  Cf. Mittlieder v. West, 11, Vet. App. 181 (1998) (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition).

The above-cited evidence establishes that, pertinent to the current PTSD claim, the Veteran has experienced such psychiatric symptoms as sleep disturbance, nightmares, flashbacks, hypervigilance, and depression.  Collectively, these symptoms are of the type and extent, severity, and/or frequency (as appropriate) indicative of occupational and social impairment with reduced reliability and productivity , for which a  50 percent rating is assigned..  

Moreover, at no pertinent point have symptoms warranting the next higher, 70 percent rating been met. As indicated, under the rating formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas due to symptoms such as intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships. 

While the Veteran's spouse testified during the July 2014 hearing that the Veteran had "frequent panic attacks," the objective evidence indicates otherwise.  The September 1998 and September 2004 VA examiners both indicated that the Veteran displayed no signs of panic attacks.  Specifically, the September 2004 VA examiner found that the Veteran showed no evidence of panic attacks that would interfere with the Veteran's ability to function in his daily life.  Clinical evidence is otherwise negative as to findings of panic attacks of near-continuous degree as to impair the Veteran's ability to function appropriately and effectively.  In fact, the September 2004 VA examiner found that the Veteran's speech to be logical and easy to understand.  The December 2009 VA treating physician found that the Veteran had good judgment and that his thought process was normal and coherent.    The January 2011 VA treatment physician found the Veteran's speech to be clear. 

Furthermore, none of the objective findings, to include VA treatment notes and examination reports reflect impaired impulse control.  The November 2000 VA examiner found that the Veteran had no problem controlling impulse and that the Veteran did not display inappropriate behavior.  Appropriate behavior was noted by the September 2004 VA examiner.  Likewise, the September 2013 VA treatment note reflects that the Veteran's thought process was appropriate.  While the November 2013 VA treatment note reflects that the Veteran reported "urges" to "harm others," the treating physician noted the Veteran's report that he "ha[d] never acted on these and ha[d] no plans to do so today," indicative of the Veteran's ability to control his impulses and "urges."  While the Veteran's friend, J.M., suggested that the Veteran was aggressive (see July 2014 hearing transcript at 15), and the Veteran acknowledged that he had "thought about" hurting others, the Veteran stated that he kept these thoughts to himself (see July 2014 hearing transcript at 5).  

While the Veteran reported thoughts of suicide during the November 2000 VA examination, the examiner noted that such thoughts were "occasional, fleeting thoughts of suicide" and that the Veteran had no intent of harming himself.  The Veteran denied suicidal or homicidal ideation as reflected in the November 2003 VA treatment note.  Further, the September 2004 VA examiner found that while the Veteran had "vague suicidal ideation," the examiner found that the Veteran had no plans or intent to harm himself.   The Veteran persistently denied suicidal ideation as reflected in subsequent clinical records.  The September 2010 and January 2011 VA treatment notes indicate that the Veteran denied thoughts of harm to himself and others.  The January 2011 VA treatment physician noted that the Veteran appeared to be "motivated for ongoing improvement" with his PTSD symptoms.  In addition, the March 2011 VA treatment note again reflects the Veteran's denial of thoughts of harming himself or others.   In fact, the clinical nurse specialist found that the Veteran maintained a "strong social support system with spouse and son" relevant to his denial of suicidal thoughts and that the Veteran gained "extra strength" from his religion.  Likewise, the December 2009 VA treatment note reflects that "social/family support" served as the Veteran's "protective factors" against suicide.  The Veteran again denied suicidal ideation as reflected in the October 2013 and November 2013 VA treatment notes.  Based on the foregoing, the Board finds that such intermittent, episodic reports of suicidal ideation by the Veteran was episodic at most in light of the objective evidence and findings indicating consistent denials of suicidal ideation by the Veteran.       

While the September 2004 VA examiner observed that the Veteran exhibited poor grooming habits and was unshaven at the time of the examination, the objective findings contained in other clinical records demonstrate that the Veteran was persistently found to be appropriate in appearance and behavior.  Notably, the September 2010 VA treatment note indicates that the Veteran appeared to be "clean and well groomed."  The March 2011 VA treatment note indicates that the Veteran was dressed in business attire.  In addition, while the September 2004 VA examiner noted "some evidence of some obsessive or ritualistic behavior," specifically, checking locks or windows several times at night, there is no indication that such behavior interfered with the routine activities in the Veteran's daily life.  Both the September 1998 and November 2000 VA examiners found that the Veteran did not show obsessive or ritualistic behavior.  During the July 2014, the Veteran's spouse testified that the Veteran did not exhibit obsessive or ritualistic behaviors at home.  

With regard to the Veteran's ability to adapt to stressful circumstances, while the Veteran expressed frustration and anger as relevant to his PTSD symptoms, the Veteran's medical records indicate that he has adjusted appropriately to stressful circumstances.  Notably, the Veteran reported that he sought stress relief from maintaining positive relationships with his spouse and his son.  See March 2011 VA treatment note.  The Veteran also reported that he sought stress from "massage/body work."  See March 2011 VA treatment note.  While the Veteran has reported stress from working, to include conflicts with his clients ( see October 2000 RO hearing transcript), the Veteran frequently reported that he managed his stress, to include his report of enjoying a "strong social support system" from his family and that he gained "extra strength" from his religion.  See January 2011 VA treatment note.  In the December 2009 VA treatment note, the Veteran reported that he was working and that he had "no financial problems."  The September 2010 VA treatment note reflects the Veteran's "dedication to work and future plans to secure more work" and that he even had "some thoughts of having vacation time."  In addition, the Veteran reported that he had "good energy" after working out (see October 2013 VA treatment note), which is also indicative of the Veteran's ability to manage stress.  In light of the objective evidence and findings indicating that the Veteran was able to cope and adapt to stressful situations, to include work, by utilizing various remedial measures, notably maintaining a "positive relationship" with his family and working out, the Board finds that the Veteran has not shown difficulty adapting to stressful circumstances to warrant a 70 percent rating.        

With regard to the Veteran's social functioning, the evidence reveals that the Veteran reported maintaining an effective relationship with his spouse and son.  While the Veteran stated that most of his friends were from "combat friends from Vietnam," see September 1998 VA examination report and that he had "no close friends" because he did not "feel like he gets close to anyone," (see November 2000 VA examination report), the evidence indicates that he has maintained supportive relationships with his family, to include his spouse and son.  A December 2009 VA treating physician found that the Veteran's "social/family support" was his suicide protective factors.  In the January 2011 VA treatment note, the Veteran stated that his spouse and son established a "strong social support system."  Likewise, the March 2013 VA treatment note indicates that the Veteran "maintain[ed] positive relationships with spouse and dependent adult son."  Further, while the Veteran's spouse testified during the July 2014 hearing that the Veteran and she lived in separate rooms within the house, they have been together for 40 years and that they are "almost together 24 hours a day over 40 years."  Therefore, the Board finds that the Veteran has not shown inability to establish and maintain effective relationships to warrant a 70 percent rating.        

With regard to the Veteran's occupational impairment, the Veteran reported that he worked as a sales representative for more than 40 years.  See September 2004 VA examination report.  While the Veteran reported that problems with his memory has interfered with his business, see October 2000 RO hearing, the objective evidence indicates that the Veteran actively pursued his business.  The December 2009 VA treatment note indicates that the Veteran was working as a sales representative and that "no financial problems" were present as reported by the Veteran.  Also noted was the Veteran's report that he received a bachelor's degree from Cal State University and a master's degree from Pepperdine University.  Further, the September 2010 VA treatment note indicates that the Veteran manifested "dedication to work and future plans to secure more work" and that he had "some thoughts of having vacation time" apart from his work.  Likewise, the January 2011 VA treatment note reflects the Veteran's report that he had "active business" and that he was "engaged" both in "work and home life."  The January 2011 treating physician noted that the Veteran appeared to be motivated for ongoing improvement.  Further, the November 2013 VA treating physician noted that the Veteran still maintained his business.     

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type and extent, and frequency, or severity (as appropriate, to result in occupational and social impairment with deficiencies in most areas-the level of impairment contemplated in the 70 percent rating-at any pertinent point.  

The Board also finds that the Veteran's disability does not nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's psychiatric symptoms have not included such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was noted to be appropriately dressed, cooperated, and oriented as to place, person, and time at the mental status examinations conducted during the appeal period.  Additionally, his speech was noted as clear and his affect was appropriate.  The Veteran's reports of suicidal ideation was intermittent and episodic at most, and the medical records indicate that the Veteran otherwise consistently denied thoughts of suicide or past attempts of suicide, as well as hallucinations and delusions.  Consequently, the Board finds that the Veteran's symptomatology does not result in total occupational and social impairment as required by the rating criteria for a 100 percent rating.  

The Board emphasizes that, in analyzing this claim, the symptoms identified in the rating schedule  have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.   

The Board further notes that none of the assigned GAFs of record-in particular, the GAFs of 70, 52 and 50, assigned by the 1998, 2000, and 004 VA examiners, respectively-provide a basis for any higher rating at any pertinent point.  Under the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (such as depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   In this case, the Board finds that the assigned GAF score of 70 percent clearly contemplates even less impairment than that contemplated in the assigned 50 percent rating, and that the more recent scores of 52 and 50 are consistent with no more than the 50 percent rating assigned.
In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed, to include hearing testimony  by the Veteran and on his behalf.   See, e.g., Layno 6 Vet. App. at  470; d Grottveit,  5 Vet. App. at  93..  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical  findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any pertinent point.  


C.  Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essential normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the result of a pure tone audiometry test.  

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

The Veteran has been assigned a noncompensable rating for left ear hearing loss prior to March 18, 2010 and a 10 percent rating for bilateral hearing loss from that date.. The Veteran contends that his hearing is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to a compensable rating for left ear hearing loss prior to March 18, 2010 and a rating in excess of 10 percent for bilateral hearing loss from March 18, 2010.    

Relevant to the  matter of the Veteran's entitlement to a  compensable rating left ear hearing loss prior to March 18, 2010, the Veteran underwent a VA examination in October 1998 and December 2000.  Audiometric testing on  October 1998 audiology evaluation revealed the following pure tone thresholds, in decibels:    




HERTZ



1000
2000
3000
4000
RIGHT
5
20
35
25
LEFT
10
75
80
80

Such testing yielded pure tone threshold averages of 21.25 decibels in the right ear and 61.25 decibels in the left ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 100 percent in the right ear and 52 percent in the left ear.

Audiometric testing on  December 2000 audiology evaluation revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
25
LEFT
15
10
80
75
85

Such testing yielded pure tone threshold averages of 21.25 decibels in the right ear and 62.5 decibels in the left ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 96 percent in the right ear and 64 percent in the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals no worse than Level VII hearing in the left ear, based on application of the reported findings to Table VI.  As discussed above, Level I hearing is assigned to the Veteran's nonservice-connected right ear.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded following testing on  VA audiological evaluation in October 1998 do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86.

With respect to the matter of the Veteran's entitlement to a rating in excess of 10 percent for  bilateral hearing loss since March 18, 2010, the Veteran underwent VA audiology examination in July 2010.  Audiometric testing revealed the following pure tone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
40
30
LEFT
10
15
70
85
90

Such testing yielded pure tone threshold averages of 25 decibels in the right ear and 66 decibels in the left ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 88 percent in the right ear and 60 percent in the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level II hearing in the right ear and Level VII in the left ear based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R § 4.85, DC 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded following testing on  VA audiological evaluation in July 2010 do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86.

In sum, the Veteran is not entitled to a compensable schedular rating for left ear hearing loss prior to March 18, 2010 or a rating in excess of 10 percent bilateral hearing loss as of that date.  Although the Board acknowledges   the Veteran's assertions as to the severity of his hearing loss, to include reported difficulty understanding speech while giving presentations at work (see March 2010 VA treatment note), and in no way discounts his assertions that his hearing loss (should be rated higher. However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

D.  All claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has  the Veteran's  residuals of a shell fragment wound to the left leg with fracture to left tibia, PTSD, or  hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. See Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to  rate left leg shell fragment wound residuals and PTSD at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Notably, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the residuals of a shell fragment wound to the left leg with fracture to the left tibia or  PTSD.

As for the Veteran's hearing loss, as noted, the Veteran has reported difficulty understanding speech while giving presentations at work, and the July 2010 audiologist described his functional effects as difficulty hearing conversations, TV, environmental sounds and music, and on the telephone and in presentations.  While the Board does not discount such difficulties, such appear to be similar to the type of difficulties experienced by most members of general population with hearing loss, and, arguably, were considered when the tables in the rating schedule were constructed.  Such would indicate that the rating criteria for evaluating the  Veteran's hearing loss (encompassed in the tables) is adequate.  

However, even if, given the mechanical nature of deriving ratings for hearing loss, the Board was to find that such assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability, the Board finds that the identified assertions  do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  There also is no evidence of repeated treatment-much less, , repeated hospitalization-for the Veteran's or evidence of any other exceptional or unusual factors associated with left ear or bilateral this disability to suggest that the applicable rating criteria are otherwise inadequate to rate any service-connected  hearing loss.


Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional, compensable impairment that has not been attributed to the service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions, and neither the Veteran nor his representative has alleged as much.  

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of any claim being considered for r extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) may be considered a component of one on more rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record suggests that the Veteran is currently employed.  See July 2014 hearing at 31.  The record indicates that the Veteran consistently worked as a sales representative.  While the Veteran reported during the October 2000 RO hearing that he had difficulty with his clients due to his poor memory as part of his PTSD symptoms, such is not indicative or actual or effective unemployability.  Notably, the Veteran's "dedication to work and future plans to secure more work" is reflected in a  September 2010 VA treatment note.   A July 2010 VA treatment note indicates that the Veteran was "able to walk unlimited distance and perform his job as a salesman, which involves a lot of ambulating."  Further, ae January 2011 VA treatment note reflects that the Veteran maintained an "active business" and that he was "engaged" in his work life.  The November 2013 VA treating physician noted that the Veteran still had his own business.  

As the record does not otherwise indicate that one or more of the disabilities under consideration has/have  actually or effectively rendered the Veteran unemployable, the Board finds that the matter of the Veteran's entitlement to a TDIU due to his service-connected disabilities under consideration has not been raised in conjunction with the current claims for higher ratings, and need not be addressed herein.

For all the foregoing reasons, the Board finds that staged rating for any of the disabilities under consideration is not warranted, and that the claims for higher rating must be denied.  In reaching these conclusions,  the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating for any of these disabilities at any pertinent point, that doctrine is not applicable.  See 38 .S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 10 percent for residuals of a shell fragment wound on the left tibia, status post arthrotomy, is denied.  

An initial rating in excess of 50 percent for PTSD is denied.  

An increased (compensable) rating for left ear hearing loss, prior to March 18, 2010 is denied.

A  rating in excess of 10 percent for bilateral hearing loss, from March 18, 2010,is denied.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.  

In a December 2007 substantive appeal filed in connection with the claim for service connection for a right knee disorder (previously claimed as bilateral knee arthritis), the Veteran indicated that he desired a Board hearing at his local VA office (Travel Board hearing).  As there is no indication in the record that the requested hearing was scheduled, or that the hearing request was withdrawn, there remains an outstanding hearing request.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the AOJ schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  

If the Veteran no longer desires the previously-requested hearing, a signed writing to that effect should be associated with the electronic claims file (in VBMS and Virtual VA).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


